Exhibit 10.22

 

 

KORN/FERRY INTERNATIONAL

 

AMENDMENTS

 

TO

 

PERFORMANCE AWARD PLAN

 

 

The following sets forth the amendments and modifications to the Korn/Ferry
International Performance Award Plan as of July 14, 2003. Terms used herein and
not otherwise defined have the meaning set forth in the Plan. These amendments
and modifications have been adopted by the Board and, as applicable, the
shareholders of the Company.

 

Subject to stockholder approval, Section 4.3 was amended to read in its entirety
as follows:

 

“Limit on Number of Restricted Shares.     In no event shall more than 700,000
shares of Common Stock covered by the Plan be available for Awards issued (or
reissued) under this Plan as time-based Restricted Stock Awards for nominal or
no consideration other than the par value. This limit on Restricted Shares does
not apply to shares issued principally for past services, to shares issued in
respect of compensation earned but deferred, or to shares issued in respect of
Performance-Based Awards under Section 5.2.”

 

Section 8.5 was amended to read in its entirety as follows:

 

“Termination of Directorship.     If a Non-Employee Director’s services as a
member of the Board terminate for any reason, an Option granted pursuant to this
Section 8 and then held by the director, to the extent the Option is then
exercisable, will remain exercisable for 60 months after the date of termination
or until the expiration of the stated term of the Option, whichever first
occurs. Any portion of an Option granted pursuant to this Section 8 that is not
exercisable at the time of the termination of service will terminate upon
termination of service.”

 

Except as set forth above, the Plan remains in full force and effect.